United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-173
Issued: July 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2008 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated September 24, 2008 and November 19, 2007. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 13 percent permanent impairment to her
left upper extremity.
FACTUAL HISTORY
Appellant, a 52-year-old clerk, injured her left shoulder and neck while separating mail
on March 26, 2004. She filed a claim for benefits, which the Office accepted for aggravation of
cervical strain and left shoulder impingement. The Office authorized surgery for acromioplasty,
arthroscopic subacromial decompression, a resection arthroplasty, of the left shoulder. The
procedure was performed by Dr. Jerry Barron, an orthopedic surgeon, on February 2, 2007.

In a physical therapy report dated May 10, 2007, a physical therapist noted that appellant
sustained loss of motion based on measurements for abduction, external rotation and internal
rotation.
In a disability slip dated July 2, 2007, Dr. Barron stated that appellant had a 20 percent
permanent impairment of the left upper extremity.
On July 6, 2007 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left upper extremity.
In a report dated July 19, 2007, an Office medical adviser found that appellant had a 13
percent permanent impairment pursuant to the American Medical Association, Guides to the
Evaluation of Permanent Impairment (fifth edition). He rated a 10 percent permanent
impairment for resection arthroplasty, distal clavicle and 3 percent impairment for the loss of
motion in the left shoulder, as noted in the May 10, 2007 physical therapy notes.
By decision dated November 19, 2007, the Office granted appellant a schedule award for
a 13 percent permanent impairment of the left upper extremity for the period June 12, 2007 to
March 21, 2008, for a total of 40.56 weeks of compensation.
On November 29, 2007 appellant requested reconsideration of the November 19, 2007
schedule award decision. She submitted several medical reports and diagnostic test reports;
however, none of these reports contained a rating for permanent impairment based on her
accepted neck and left shoulder conditions.
By decision dated September 24, 2008, the Office found that appellant was not entitled to
any additional award for impairment to his left lower extremity.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act1 set forth
the number of weeks of compensation to be paid for permanent loss, or loss of use of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.2 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating
schedule losses.3

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

Id. at § 8107(c)(19).

3

20 C.F.R. § 10.404.

2

ANALYSIS
In this case, the Office medical adviser determined that appellant had a 13 percent
impairment of the left upper extremity based on the A.M.A., Guides. He properly rated a 10
percent impairment for left shoulder resection arthroplasty, as set forth at Table 16-27 at page
506 of the A.M.A., Guides. This finding was proper and in conformance with the applicable
table of the A.M.A., Guides. However, the Office medical adviser failed to specify the methods
by which he calculated the three percent rating for loss of range of motion. He did not examine
appellant and derived this rating by relying on random physical therapy notes. Therefore, the
Office medical adviser failed to provide an adequate basis for his finding of a three percent
impairment based on loss of motion. In addition, the Board notes that Table 17-2 of the A.M.A.,
Guides expressly prohibits an award for impairments based on muscle atrophy, muscle strength
(loss), range of motion loss or ankylosis in combination with an impairment due to a diagnosisbased estimate (resection arthroplasty).4 The Board therefore disallows the three percent
impairment rating the Office medical adviser accorded for loss of range of motion. The Board
finds that the Office medical adviser’s opinion constituted a sufficient basis for an award based
on a 10 percent left upper extremity impairment. The Office therefore properly found that his
opinion constituted the weight of the medical evidence in this regard.
Following the November 19, 2007 decision, appellant submitted several reports but did
not submit a report which provided a rating for permanent impairment based on her accepted
neck and left shoulder conditions. As there is no other medical evidence establishing that
appellant sustained any additional permanent impairment, the Board finds that appellant is
entitled to a 10 percent impairment of the left upper extremity.
CONCLUSION
The Board finds that appellant has established no more than a 10 percent impairment of
the left upper extremity.

4

See James R. Taylor, 56 ECAB 537 (2005). In this case the Board held that the principle enunciated in Table
17.2, page 526 for not combining these awards in lower extremity impairments also applies to upper extremity
impairments.

3

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2008 and November 19, 2007
decisions of the Office of Workers’ Compensation Programs be affirmed, as modified.
Issued: July 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

